Citation Nr: 0427256	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  02-01 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The veteran died in August 2000; 
the appellant is his surviving spouse.

The appellant provided testimony at a hearing before a 
Decision Review Officer at the RO in October 2002.  In June 
2004, she provided testimony at a hearing at the RO before 
the undersigned Veterans Law Judge.  Transcripts of these 
hearings are of record.


FINDINGS OF FACT

1.  All pertinent notification and evidential development 
necessary for an equitable disposition of the issue decided 
herein have been accomplished.

2.  The veteran died in August 2000 from the effects of 
coronary artery disease.

3.  At the time of the veteran's death, service connection 
was in effect for bilateral trench feet, evaluated as 30 
percent disabling.

4.  Coronary artery disease was not present in service, was 
not manifested within one year of the veteran's discharge 
from service, and was not etiologically related to service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in her possession that pertains to the claim.  

The record reflects that through the October 2001 statement 
of the case, the February 2003 supplemental statement of the 
case and letters dated in March and June 2001 from the RO, 
the appellant has been informed of the evidence and 
information necessary to substantiate her claim, the 
information required of her to enable VA to obtain evidence 
in support of her claim, the assistance that VA would provide 
to obtain evidence and information in support of her claim, 
and the evidence that she should submit if she did not desire 
VA to obtain such evidence on her behalf.  Although VA did 
not specifically inform the appellant that she should submit 
any pertinent evidence in her possession, it did inform her 
of the evidence that would be pertinent and that she should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, a VA medical opinion based upon a review of the 
veteran's pertinent medical history has been obtained.  
Neither the appellant nor her representative has identified 
any outstanding evidence or information that could be 
obtained to substantiate the claim.  In this regard, the 
Board notes that following the June 2004 Board hearing, the 
appellant was afforded a period of 60 days to submit medical 
evidence supportive of her claim that the veteran's service-
connected trench feet played a material causal role in his 
death.  She was also informed that she would be afforded more 
than 60 days if required and requested by her or her 
representative.  Thereafter, neither a request for additional 
time nor additional evidence was submitted.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist provisions of the VCAA and the implementing 
regulations.  

The Board also notes that in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 420.  Pelegrini further held that VA failed 
to demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 7261(a)], 
the Court shall . . . take due account of the rule of 
prejudicial error")."  Id. at 422.

In June 2004, the Court granted the Secretary's motion for 
reconsideration and withdrew its opinion in Pelegrini I.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 22, 
2004) (Pelegrini II).  On reconsideration, the Court again 
stated that the VCAA notice must be provided before an 
initial unfavorable determination.  Id. at 3.  It also 
provided clarification essentially indicating that the 
failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 10-11.

In this case, the RO adjudicated the appellant's claim for 
service connection for cause of the veteran's death following 
compliance with the notice requirements of the VCAA and the 
implementing regulations.  In sum, the Board is satisfied 
that the RO properly processed the claim following compliance 
with the notice requirements of the VCAA and the implementing 
regulations.   

Factual Background

The veteran's service medical records, including a February 
1946 separation examination report, are negative for 
complaints or findings related to coronary artery disease, 
myocardial infarction, ventricular dysrhythmia or any other 
disorder of the heart or vascular system.  At the time of his 
death, the veteran was in receipt of a 30 percent rating for 
bilateral trench feet.

Medical records from Northern Michigan Hospital note that the 
veteran was admitted for an urgent defibrillator replacement 
in May 1997.  The medical record also indicates that the 
veteran had a long-standing diagnosis of sudden cardiac death 
and that he had had numerous defibrillators over the years.  
It further notes that the veteran had multi-vessel coronary 
bypass surgery in the distant past.

A March 1999 referral letter from W.P. Graper, M.D., states 
that the veteran had coronary artery disease, sudden cardiac 
death syndrome, status-post cardiovascular accident and 
infected epicardial patches and electrodes.  There is no 
opinion regarding the etiology of these conditions.

Medical records from W.R. Hepp, M.D., note that the veteran 
was being treated for atherosclerotic heart disease in 1997-
2000.  None of the medical records provides an opinion as to 
the etiology of such disease.

The August 2000 autopsy report notes that the cause of the 
veteran's death was atherosclerotic cardiovascular disease 
and myocardial infarction.

The August 2000 death certificate indicates that the 
immediate cause of death was ventricular dysrhythmia, which 
was due to or the result of myocardial infarction, which was 
due to or the result of coronary artery disease.  The 
approximate interval between onset of the coronary artery 
disease and death was many years.  No other condition was 
identified as an immediate or contributory cause of death.

An October 2000 statement from the appellant, a nurse, 
alleges that the veteran had systemic vascular problems as a 
result having had frozen feet and being subjected to below 
zero temperatures during his military service.  The letter 
states that this later affected his heart, hands and feet, 
and subsequently caused a stroke with aphasia.  The letter 
further states that the veteran's "military experience, 
systemic hypothermia may have had some causal affect."

A January 2001 letter from the veteran's physician, R.J. 
Robert, D.O., states that the veteran was seen seven times 
between 1997 and 2000.  The letter further states that the 
veteran had a previous cerebral vascular accident, elevated 
cholesterol levels, coronary artery disease with a history of 
ventricular tachycardia and that he had had a defibrillator 
implanted.  No etiology of such conditions is listed.

A May 2001 report of a VA medical opinion states, "it is very 
unlikely that the veteran's cause of death, myocardial 
infarction, coronary artery disease and ventricular 
dysrhythmia are related in any way to his bilateral trench 
feet.  Although trench feet can certainly cause some blood 
vessel problems in the feet, it has never been recognized 
that this can spread to other blood vessels.  Cold injury 
causes a local damage to blood vessels.  But this again does 
not become systemic.  Thus, in summary, I believe it is 
unlikely that the veteran's service-connected trench feet 
contributed in any way to [the] veteran's death."  The report 
indicates that the claims folder was reviewed.

At the Travel Board hearing, the appellant submitted 
additional medical text evidence along with a waiver of RO 
consideration of such evidence.  The medical text evidence 
relates to the signs, symptoms and results of Raynaud's 
phenomenon, cold injury and vascular insufficiency of the 
upper extremity.  

None of the medical evidence of record shows a diagnosis of 
Raynaud's phenomenon.

Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Moreover, where a veteran served 
continuously for ninety days or more during a period of war 
and cardiovascular disease becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease initially diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).



Analysis

The medical evidence reflects that the veteran's death was 
solely due to the effects of coronary artery disease, 
specifically myocardial infarction and acute ventricular 
dysrhythmia.  There is no medical evidence suggesting the 
presence of coronary artery disease in service or until many 
years thereafter.  Moreover, there is no medical evidence 
suggesting that the disorder is etiologically related to 
service.  

With respect to the appellant's contention that the veteran's 
coronary artery disease, myocardial infarction and 
ventricular dysrhythmia were related to the veteran's 
service-connected bilateral trench feet, there is no 
corroborating evidence of this alleged nexus.  The Board 
notes that there is no medical opinion in the record linking 
the two disabilities; however, there is a medical opinion, 
the May 2001 VA medical opinion, stating that there is no 
relationship between the veteran's bilateral trench feet and 
his coronary artery disease, myocardial infarction and 
ventricular dysrhythmia.  

The evidence that the veteran's death, via ventricular 
dysrhythmia, myocardial infarction and coronary artery 
disease, was etiologically related to the veteran's bilateral 
trench feet, or to his service in any other respect, is 
limited to the appellant's own statements.  Although the 
Board recognizes that the appellant provided credible 
testimony at the Travel Board hearing and that she is a 
nurse, the preponderance of the evidence weighs against the 
claim.  The appellant provided a self-authored statement in 
October 2000, which indicates that the veteran's bilateral 
trench feet severely affected his circulation, to include his 
heart, hands and feet, and later caused a stroke with 
aphasia.  The letter further states, "His military 
experience, systemic hypothermia may have had some causal 
effect."  Although this letter is copied to four doctors, two 
of whom either signed or initialed by their typewritten names 
at the bottom of the letter, this letter is not the 
equivalent of a nexus opinion.  First, the letter does not 
even state that the veteran's bilateral trench feet were a 
contributing cause of his death; it does not link the two 
conditions at all.  Second, the letter does not represent the 
opinion of a physician, nor does it contain any reasons or 
bases explaining the rationale for any opinion contained 
therein.  The fact that two of the physicians signed or 
initialed their typewritten names does not clearly indicate 
that they agree with the content of the letter.  Furthermore, 
the appellant was invited to produce a medical opinion signed 
by a physician documenting a nexus between the veteran's 
service-connected bilateral trench feet and the cause of his 
death.  The record was held open for 60 days but no such 
evidence was received.  

Accordingly, service connection for the cause of the 
veteran's death must be denied.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



